           Case 2:21-cr-00303-NR Document 1 Filed 07/15/21 Page 1 of 3




                       IN THE LINITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 LINITED STATES OF AMERICA

                          V.                          Criminal No. 2:21-cr-303
                                                      (18 U.S.C. $$ 2252(a)(2) and 22s2(b)(1))
 KEVIN LUDE

                                       INFORMATION

                                         COUNT ONE

              The United States Attorney charges:

              From on or about August     2t,   2019, to on or about September 30, 2019, in the

Western District   of Pennsylvania, the defendant, KEVIN LUDE, did knowingly receive         and

attempt to receive visual depictions of minors, namely videos, the production of which involved

the use of minors engaging in sexually explicit conduct, as those terms are defined in Title 18,

United States Code, Section 2256, and which depicted minors engaging in sexually explicit

conduct, and said visual depictions were transported and transmitted using any means and facility

of interstate commerce.

              In violation of Title 18, United States Code, Sections 2252(a)(2) and2252(b)(l).
            Case 2:21-cr-00303-NR Document 1 Filed 07/15/21 Page 2 of 3




                                  FORFEITURE AILEGATIONS

       l.      Pursuant to Federal Rule                of Criminal Procedure 32.2,notice is hereby given to

defendant KEVIN LUDE that the United States                      will   seek forfeiture as part of any sentence in

accordance with     Title 18, United States Code, Section 2253 in the event of the defendant's

conviction under Count One of this Information.

       2.      Pursuant to Title 18, United States Code, Section 2253, upon conviction of the

offense set forth in Count One of this Information, in violation of Title 18, United States Code,

Section 2252, the defendant, KEVIN LUDE, shall forfeit to the United States of America:

               a.        Any visual depiction described in Title 18, United States Code, Sections

2251,2251A,2252A,22528,or2260, or any book, magazine, periodical, film, videotape, or other

matter which contains any such visual depiction, which was produced, transported, mailed,

shipped, or received in violation of Title 18, United States Code, Chapter 110;

               b.        Any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offense; and

               c.        Any property, real or personal, used or intended to be used to commit or to

promote the commission of the offense.

       3.      The property subject to this forfeiture notice includes, but is not limited to:

                    a.   one iPhone 7 Plus, Model 41661                  -   C39SY8WSHFY2;

                    b.   one WD   My Passport X Eternal Hard Drive                 -   WX21A1724NJN;

                    c.                          - 49490CDC9J8I3S;
                         Transcend Store Jet External Hard Drive

                    d. Acer Predator Black and Red Desktop Tower:                                            SAI
                         DTSPXAA00     I   3   3   1   00E399600;

                    e.   Asus Laptop Computer: SA.l F5NOWU101692228.




                                                             2
             Case 2:21-cr-00303-NR Document 1 Filed 07/15/21 Page 3 of 3




       4.      If   any of the property described above, as a result of any act or omission of the

defendant,

               a.       cannot be located upon the exercise of due diligence;

               b.       has been transferred or sold to, or deposited with, a third party;

               c.       has been placed beyond the     jurisdiction of the court;

               d.       has been substantially diminished in value; or

               e.       has been commingled    with other property which cannot be divided without

                        difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

22s3(b).




                                                         STEPHEN R. KAUFMAN
                                                         Acting United States Attorney
                                                         PA ID No. 42108




                                                  a
                                                  -)
